Name: Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 No L 152/ 16 Official Journal of the European Communities 8 . 6. 84 COMMISSION REGULATION (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables way of an endorsement and within a certain limit, the quantities initially contracted for ; whereas the Member States may experience proce ­ dural difficulties in adopting the necessary measures for the correct application of the production aid system before the last date for the conclusion of certain processing contracts ; whereas that is the case for Greece ; whereas the last date for the conclusion of such contracts in Greece should be deferred for products to be delivered during 1984 ; Whereas, under Article 6 of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (4), the time when a transaction is carried out is consi ­ dered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, on which the relevant sum becomes due and payable ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Articles 3a (4) and 3d (4) thereof, Having regard to Council Regulation (EEC) No 991 /84 of 31 March 1984 limiting the production aid granted in respect of certain fruit in syrup (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 516/77 introduced a system of production aid in respect of the products listed in Annex la thereto and obtained from fruit and vegetables harvested in the Community ; whereas Regulation (EEC) No 991 /84 limited the quantity of certain fruit in syrup which can attract aid ; Whereas in order to ensure uniform application of the system the products which may attract aid should be defined ; Whereas to facilitate the functioning of the system each processor wishing to benefit from the aid system should be known to the authorities ; whereas the processors should communicate to the authorities the particulars necessary to ensure the correct functioning of the system ; Whereas the production aid system is based on contracts between producers and processors ; whereas the particulars to be included in the contracts for the purposes of the aid system should be specified ; Whereas, in order to ensure regular supplies to proces ­ sors, such contracts should be concluded before a certain date ; whereas, however, in order to ensure maximum effectiveness for this arrangement the contracting parties should be allowed to increase, by Whereas the event in which production aid for proces ­ sing products becomes due and payable occurs when processing is carried out ; whereas, since processing contracts may be for a period of several months, it is difficult to determine the exact date on which each lot was processed ; whereas, therefore, in order to ensure uniform application of the system of production aid, the conversion rate applicable at the beginning of the marketing year for each product should be used for calculating the amounts in national currency ; Whereas, because of the connection between produc ­ tion aid and the minimum price payable to the producer, the conversion rate to be applied to that price should be the same as that applicable for produc ­ tion aid ; Whereas the number of applications for aid to be submitted by the processor must be determined accor ­ ding to the processing pattern ; whereas aid applica ­ tions must include all particulars necessary for calcula ­ ting the amount of aid to be paid to the processor ; (') OJ No L 73, 21 . 3. 1977, p. 1 . 0 OJ No L 103, 16 . 4. 1984, p. 11 . (3) OJ No L 103, 16. 4. 1984, p. 22. (&lt;) OJ No L 188, 1 . 8 . 1968, p. 1 . 8 . 6 . 84 Official Journal of the European Communities No L 152/ 17 Whereas, in order to ensure correct application of the production aid system, processors must be obliged to keep appropriate records ; whereas to prevent irregula ­ rities in the application of the system the processor must be subject to any measures of inspection and supervision considered necessary ; Whereas the limitation of production aid as provided for in Regulation (EEC) No 991 /84 involves the provi ­ sion of additional particulars by processors, in order to make possible a fair allocation of quantities between processors ; whereas only processors who have communicated such particulars can be taken into consideration when the allocation is made ; whereas, in order to allow new processors to receive aid, a certain quantity should be allocated to such proces ­ sors ; Whereas the measures laid down in this Regulation are intended to replace those of Commission Regula ­ tion (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vege ­ tables (') ; whereas that Regulation should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, (c) 'cherries in syrup means : cherries, pitted or not, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup and falling within subheading 20.06 B II a) 8 or 20.06 B II b) 8 of the Common Customs Tariff ; (d) 'prunes' means : prunes obtained from dried plums of the variety 'prunes d'Ente' which have been suitably treated or processed, falling within sub ­ heading 08.12 C of the Common Customs Tariff and which are packed in appropriate containers and ready to be offered for human consumption ; (e) 'dried grapes' means : sultanas and currents which have been suitably treated or processed, falling within subheading 08.04 B of the Common Customs Tariff and which are packed in appro ­ priate containers and ready to be offered for human consumption ; (f) 'dried figs' means : dried figs, including fig paste, which have been suitably treated or processed, falling within subheading 08.03 B of the Common Customs Tariff and which are packed in appro ­ priate containers and ready to be offered for human consumption ; (g) 'unprocessed dried grapes' and 'unprocessed dried figs' mean : dried grapes and dried figs which have not been treated in such a way that they are ready to be offered for human consumption ; (h) 'whole peeled frozen tomatoes' means : peeled tomatoes, of the varieties San Marzano, Roma or similar, preserved by freezing, packed in appro ­ priate containers, falling within subheading 07.02 B of the Common Customs Tariff and where not less than 90 % of the net weight of the tomatoes consists of whole tomatoes which do not show damage which substantially modifies their appear ­ ance. This percentage shall be determined after the tomatoes have been thawed ; (ij) 'non-whole peeled frozen tomatoes' means : pieces of peeled tomatoes of the varieties San Marzano, Roma or similar, or round varieties which are as easy to peel as the said varieties, preserved by free ­ zing, packed in appropriate containers and falling within subheading 07.02 B of the Common Customs Tariff ; (k) 'preserved whole peeled tomatoes' means : peeled tomatoes of the varieties San Marzano, Roma or similar, having undergone a heat treatment, packed in hermetically sealed containers with or without added water or tomato juice, falling within sub ­ heading 20.02 C of the Common Customs Tariff and where not less than 65 % of the weight of the drained tomatoes consists of whole tomatoes which do. not show damage which substantially modifies their appearance ; (1) 'non-whole peeled preserved tomatoes' means : pieces of peeled tomatoes of the varieties San Marzano, Roma or similar, or round varieties which HAS ADOPTED THIS REGULATION : TITLE I Scope of the Regulation Article 1 1 . This Regulation lays down detailed rules for the application of the system of production aid provided for in Article 3 of Regulation (EEC) No 516/77. 2. For the purposes of the production aid system : (a) 'peaches in syrup' means : whole peaches or pieces of peaches, without peel, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup and falling within subheading 20.06 B II a) 7 or 20.06 B II b) 7 of the Common Customs Tariff ; (b) 'Williams pears in syrup' means : pears of the variety Williams, whole or in pieces, without peel, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup and falling within subheading 20.06 B II a) 6 or 20.06 B II b) 6 of the Common Customs Tariff ; (') OJ No L 179, 1 . 7. 1978 , p. 21 . No L 152/ 18 Official Journal of the European Communities 8 . 6 . 84 (b) that the information communicated shall cover one marketing year, a number of marketing years or an unlimited period. 2. Member States may, in exceptional cases and where there is good reason for doing so, accept communications received after 31 March if that can be done without unfavourable consequences for the production aid system. 3. The date referred to in paragraphs 1 and 2 shall, for the marketing year 1984/85, be replaced by 14 June 1984. Article 3 1 . Processors shall inform the competent authorities of the week in which they begin processing each marketing year. Such information shall reach the competent authorities at least five working days before processing begins. 2. The Member States may, in exceptional cases where there is good reason for doing so, accept communications which do not comply with paragraph 1 , but in such cases no aid shall be granted for quanti ­ ties already processed and for which the necessary control of the conditions for obtaining aid cannot be undertaken to the satisfaction of the competent autho ­ rities . are as easy to peel as the said varieties, having been subject to a heat treatment, packed in hermetically sealed containers with or without added water or tomato juice and falling within subheading 20.02 C of the Common Customs Tariff ; (m) 'tomato flakes' means : flakes obtained by drying of tomatoes, packed in appropriate containers and falling within subheading 07.04 B of the Common Customs Tariff ; (n) 'tomato juice' means : juice obtained directly from fresh tomatoes, the juice being strained free from skins, and other coarse parts of tomatoes and having, where applicable after concentration, a dry weight content of less than 12 %, packed in hermetically sealed containers and falling within subheading 20.02 C, 20.07 B II a) 5 or 20.07 B II b) 6 of the Common Customs Tariff ; (o) 'tomato concentrate' means : the product obtained by concentrating tomato juice, packed in appro ­ priate containers, having a dry weight content of 1 2 % or more, and falling within subheading 20.02 C of the Common Customs Tariff ; (p) 'sugar syrup' means : a liquid in which water is combined with sugars and which has a total sugar content determined after homogenization of not less than :  9 % in respect of cherries in syrup, and  14 % in respect of other fruits in syrup. 3 . The products referred to in paragraph 2 (a), (b) and (c) shall not include fruit preserved by sugar as defined in heading No 20.04 of the Common Customs Tariff, which are subsequently packed with a covering liquid of sugar, nor shall they include fruit purees and other crushed fruit preparations. 4. The definitions laid down in paragraph 2 shall, until such time as Community standards have come into effect, be without prejudice to any current national quality standards resulting in more restrictive definitions. Article 4 The processors referred to in Article 2 shall each year communicate to the agency designated by the Member States : (a) not later than 8 April : (i) the quantity of unsold dried figs, (ii) the quantity of unprocessed dried figs which were in stock on 1 April of that year, and (iii) the quantity of dried figs from the current marketing year which have been processed and sold before 1 April . The products shall be broken down according to category ; (b) not later than 8 June : (i) the quantity of unsold dried grapes, (ii) the quantity of unprocessed dried grapes which were in stock on 1 June of that year, and (iii) the quantity of dried grapes from the current marketing year which have been processed and sold before 1 June . The products shall be broken down according to category ; TITLE II Communication of information by processors Article 2 1 . Processors wishing to benefit from the aid system shall so inform the competent authorities of the Member States not later than 31 March of the year preceding the marketing year within which the aid is to be requested, giving all information requested by the Member States necessary for the management and the appropriate control of the aid system. Member States may decide : (a) that the information shall be communicated only by new processors if they have already received the necessary information concerning other processors, and 8 . 6 . 84 Official Journal of the European Communities No L 152/19 (c) not later than 8 July, the quantity of unsold prunes which were in stock on 1 July of that year ; (d) not later than 31 January, the quantity of other unsold finished products covered by the produc ­ tion aid system which were in stock on 1 5 January of that year. The quantity shall be broken down according to products carrying a given rate of production aid and, if possible, according to whether or not the products have benefited from aid. TITLE III  the total extent of the area on which the raw material is being cultivated,  an estimate of the total harvest,  the quantity intended for processing,  the schedule for delivery for processing, has been drawn up. Article 7 1 . Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be deli ­ vered to the industry during the period 1 July to 15 November,  before 15 June in France, Italy and Greece and before 11 July in the other Member States for peaches to be delivered to the industry during the period 1 July to 15 October,  before 10 August in respect of Williams pears to be delivered to the industry during the period 15 July to 15 December,  before 25 August in respect of dried plums derived from 'prunes d'Ente' to be delivered to the industry during the period 5 September to 31 December,  before 31 May in France, Italy and Greece and before 11 July in the other Member States for Bigarreau cherries and other sweet cherries to be delivered to the industry during the period 10 May to 15 September,  before 1 1 July in respect of Morello cherries to be delivered to the industry during the period 10 May to 15 September. Member States may, however, advance the time limit for concluding contracts for tomatoes. 2. During the delivery periods referred to in para ­ graph 1 , the contracting parties may decide to increase the quantities initially specified in the contract, by means of an endorsement thereto. Such endorsements shall be inserted not later than :  15 September in respect of tomatoes,  15 August in respect of peaches in France, Italy and Greece and 1 September in the other Member States,  15 September in respect of Williams pears,  15 November in respect of dried plums derived from 'prunes d'Ente',  15 August in respect of Bigarreau cherries and other sweet cherries,  31 August in respect of Morello cherries . Endorsements shall not cover a quantity exceeding 20 % of the initial quantities envisaged in contracts. However, for dried plums derived from 'prunes d'Ente' and cherries, this limit shall be fixed at 30 % . Processing contracts Article 5 1 . Any contract referred to in Article 3a of Regula ­ tion (EEC) No 516/77, hereinafter referred to as the 'processing contract', shall be concluded in writing. The processing contract may take the form of a commitment to supply between, on one hand, one or more producers and, on the other hand, their recog ­ nized group or association, acting as processor. 2. For the purposes of the production aid system 'producer' shall mean any legal or natural person who grows on his holding the raw material intended for processing. 3 . The processing contract must specify in parti ­ cular : (a) the name and address of the producer or the rele ­ vant recognized producers' group or association ; (b) the name and address of the processor or the rele ­ vant processors' group or association ; (c) the quantities of raw material to which it relates ; (d) the schedule for delivery to the processor ; (e) the price to be paid to the other contracting party for the raw materials excluding, in particular, costs connected with packing, loading, transport, un ­ loading and the payment of taxes. Any such amounts shall be indicated separately. 4. Member States may adopt additional provisions in respect of processing contracts, in particular as to time limits, as to conditions for payment of the minimum price and as to damages payable where obli ­ gations under contracts are not fulfilled by processor or producer. Article 6 In cases where the producer is also acting as processor, the processing contract referred to in Article 5 shall be considered as concluded when a table indicating : No L 152/20 Official Journal of the European Communities 8 . 6 . 84 tion aid shall be considered as occuring on the first day of the marketing year for the product concerned. 2. The conversion rate to be applied to the minimum price, fixed in ECU, shall be the representa ­ tive rate in force on the first day of the marketing year for the product concerned. TITLE VI 3. In cases where the minimum price to be paid to the producer for a specified product has not been published in the Official Journal of the European Communities at least 21 days before the relevant date referred to in paragraph 1 , the last day for conclusion of contracts for that product shall, by way of deroga ­ tion from the provisions of paragraph 1 , be the 21st day following the publication of the price. 4. Processing contracts in respect of dried grapes and dried figs may be concluded during the whole marketing year for each product. The monthly increase in the minimum price referred to in Article 3b (2) of Regulation (EEC) No 516/77 shall be deter ­ mined according to the actual day of dispatch from the producer. 5. The dates 5 and 15 June in the first and second indents of paragraph 1 shall, in respect of Greece, be replaced by 30 June for products to be delivered to the industry during 1984. Article 8 1 . A copy of each processing contract concluded and of any endorsements shall be forwarded by the processor or his group or association to the agency designated by the Member State in which the raw materials are produced and, where applicable, to the agency of the Member State in which processing is to take place. The copy shall reach the competent autho ­ rities not later than 10 working days after the conclu ­ sion of the contract. 2. Member States may, in exceptional cases, accept processing contracts and endorsements reaching their authorities at a later date if there is good reason for doing so and where acceptance is consistent with the aim of the aid system and. does not render controls impracticable . TITLE IV Raw materials Article 9 Raw materials delivered to processors under processing contracts shall be of sound and fair merchantable quality and suitable for processing. In addition, unpro ­ cessed dried figs and dried grapes and dried plums derived from 'prunes d'Ente' shall comply with criteria yet to be determined. TITLE V Conversion rates Article 10 1 . For the purposes of Article 6 of Regulation (EEC) No 1 134/68 , the event creating entitlement to produc ­ Applications for aid Article 11 1 . The processor shall submit production aid appli ­ cations to the agency designated by the Member State on whose territory the processing was carried out. 2. In respect of dried figs and dried grapes, the processor shall submit four aid applications for each marketing year : (a) the first relating to products processed up to the end of November ; (b) the second relating to products processed up to the end of February ; (c) the third relating to products processed up to the end of May ; (d) the fourth relating to products processed or purchased during the remaining part of the marke ­ ting year concerned. The aid applications referred to in (a), (b) and (c) shall be submitted within 60 days following expiry of the processing period and the aid application referred to in (d) shall be submitted not later than 30 November of the following marketing year. 3 . In respect of prunes, the processor shall submit two aid applications for each marketing year : (a) the first relating to products processed up to the end of December ; and (b) the second for products processed during the remaining part of the marketing year concerned. The first aid application shall be submitted not later than the end of February of the marketing year concerned and the second not later than 30 November of the following marketing year. 4. In respect of each of the other products carrying a given rate of aid, only one aid application shall be submitted each marketing year. The aid application shall reach the designated agency not later than 1 February of the marketing year concerned. 8 . 6. 84 Official Journal of the European Communities No L 152/21 addition, the aid application for currants shall be accompanied by the written undertaking provided for in Article 3a of Regulation (EEC) No 516/77. 4. In cases where Article 1 1 (5) applies, the first aid application shall, in addition to the particulars referred to in paragraph 1 , state the quantity of tomato concen ­ trate intended for packing or further preparation and packing and the quantity of raw materials used for the processing of such tomato concentrate. The aid application shall also be accompanied by the invoices or the declaration referred to in paragraph 2 relating to tomato concentrate intended for packing or further preparation and packing. 5. However, for the 1984/85, 1985/86 and 1986/87 marketing years, two aid applications for tomato concentrate may be submitted each marketing year : (a) the first shall be submitted not later than 1 February of the marketing year concerned and shall include at least 50 % of the production and cover the quantity ior which definitive preparation and packing have been completed ; (b) the second shall be submitted not later than 30 April of the marketing year concerned and shall cover the remaining quantity of the production which has undergone or was intended for further preparation and/or packing. 6. Member States may, in exceptional cases and where there is good reason for doing so, accept aid applications after the time limits provided for by this Article if that can be done without unfavourable con ­ sequences for the production aid system. TITLE VII Checks Article 13 1 . The processor shall keep records showing at least the following : (a) the consignments of raw material purchased and entering his premises each day, indicating which consignments are covered by processing contracts or endorsements and the numbers of any receipts which may be drawn up for these consignments ; (b) the weight of each consignment and the name and address of the other contracting party ; (c) the quantities of finished products obtained each day by processing the raw materials, the quantities eligible for aid being shown separately ; (d) the quantities and prices for products leaving the processor, consignment by consignment, indicating the consignee. The entries in the records may be made by reference to supporting documents when these contain the prescribed particulars. 2. The processor shall retain proof of payment in respect of all raw materials purchased under processing contracts or endorsements. 3. The processor shall be subjected to any measures of inspection or supervision considered necessary and shall keep such additional records as are prescribed by the national authorities to enable them to carry out any checks that they consider necessary. Article 14 1 . Each marketing year the competent authorities shall examine the processors' records and verify by random checks, in particular : (a) that the finished products for which production aid may be claimed comply with the applicable quality standards : Article 12 1 . Aid applications shall include : (a) the name and address of the applicant ; (b) the net weight of the finished products broken down according to products for which a given rate of aid is applicable ; (c) the net weight of the raw material used for the processing of each of the products referred to in (b); (d) a declaration in which the processor specifies that a price not less than the minimum price has been paid for the raw materials and that the finished products comply with the quality conditions laid down by the Community or by the Member State in which the processing took place. 2. The aid application shall be accompanied by : (a) the invoices for the raw materials duly receipted by the other contracting party and showing that the price he obtained for them was not less than the minimum price, or (b) in the case of supply commitments, a declaration by the producer that the processor paid or credited to him a price not less than the minimum price. 3 . In respect of dried grapes, the aid application shall be accompanied by a document prescribed by the competent authorities proving that the quantity, referred to in Article 1 (2) of Council Regulation (EEC) No 1277/84 ('), which must not be processed for human consumption, has been destroyed, processed for purposes other than human consumption or deli ­ vered to agencies approved by the Member States . In (') OJ No L 123, 9. 5. 1984, p. 25. No L 152/22 Official Journal of the European Communities 8 . 6. 84 (b) that the quantity of raw material used in the processing corresponds to that indicated in the aid application ; (c) that the price paid for the raw materials used in processing the products under (a) is at least equal to the minimum price fixed ; and (d) that the raw material complies with the quality requirements laid down. 2. Each marketing year the competent authorities shall also make random checks : (a) at the processing plants, on the weight of the raw materials delivered ; (b) on the signatures on the invoices referred to in Article 12 (2) and of the correctness of these invoices, for example by bringing together the interested parties. 3 . Verifications undertaken pursuant to this Article shall be without prejudice to either subsequent verifi ­ cation by the competent authorities or the possible consequences of applying the provisions in force. 4. Member States shall take all necessary measures to ensure correct application of the production aid system and all necessary steps to prevent and punish fraud in respect thereof. fresh state and the total quantity of raw materials used for obtaining the products. 2. If a processor has produced the type of products referred to in paragraph 1 but does not apply for aid he shall, if he wishes to obtain aid for similar products in the future, communicate to the agency referred to in Article 11 ( 1 ) not later than 1 February of each marketing year :  the total quantity produced from products of Community origin during the current marketing year, expressed as net weight, and  the quantity of raw materials used for processing. Article 11 (6) shall apply to such communications. 3. Where a processor has not made a communica ­ tion as referred to in paragraph 2 for the marketing year or years used as a reference period for the alloca ­ tion of quotas, he shall be considered as a new processor as referred to in Article 17. If a processor has made the communication for one of the marketing years used as a reference period for the allocation, but has made no communication for one of the two following years, or for both years, he shall be considered as not having produced the product concerned during the marketing year or years for which no communication has been received. TITLE VIII Quotas Article 15 This title lays down detailed rules for the application of the limitations on production aid provided for in Regulation (EEC) No 991 /84, hereinafter referred to as quotas. Article 17 Where processors have not produced the products referred to in Article 16 ( 1 ) during the period used as a reference period for the allocation of a quota, or where the first subparagraph of Article 1 6 (3) applies, the aid to such processors, hereinafter referred to as 'new processors', shall be limited to a quantity equal to 2 % of the total quantity of the quota. The Member State concerned shall determine the quantity thus eligible for aid on its territory and shall allocate it fairly among the new processors. If the quantity has not been allocated, in whole or in part, to new processors the quantity or, where appropriate, the balance remaining, shall be allocated fairly among existing processors. Article 16 1 . The aid application for cherries and Williams pears in syrup shall be supported by a statement of the total quantity, expressed as net weight, of : (a) Williams pears perserved in syrup, (b) Bigarreau cherries and other sweet cherries preserved in syrup, (c) Morello cherries preserved in syrup, produced during the marketing year in question from raw materials of Community origin purchased in the Article 18 Where an undertaking decides not to process, in whole or in part, the quantity allocated to it or where an undertaking has ceased its activities, without being taken over by another undertaking, the Member State shall allocate the quantity so released fairly among the other processors. 8 . 6. 84 Official Journal of the European Communities No L 152/23 the total quantities of dried grapes, processed or not, shall be broken down according to category ; (d) not later than 1 5 July each year of the total quan ­ tity of prunes in stock on 1 July of that year ; (e) not later than 1 November each year of the esti ­ mated harvest of : (i) sultanas, (ii) currants, and (iii) dried figs, for the current marketing year ; (f) not later than 1 November each year of the total quantity of raw materials other than unprocessed dried grapes and dried figs covered by processing contracts or endorsements for delivery during the current marketing year. The products shall be broken down by reference to the finished products to be obtained. TITLE IX Communications to the Commission Article 19 Each Member State shall notify the Commission : (a) not later than 1 5 March each year of : (i) the total quantity, expressed as net weight, of finished products other than dried grapes, prunes and dried figs, covered by aid applica ­ tions ; (ii) the total quantity, of the raw materials declared in the aid applications as having been used , for the processing of the products referred to in (i) ; (iii) the total quantity, expressed as net weight, of finished products as referred to in Article 16 ( 1 ) which are not covered by aid applications ; (iv) the total quantity of raw materials used in the processing of the products referred to in (iii) ; (v) the total quantity, expressed as net weight, of unsold products as referred to in (i) and (iii) in stock on 15 January of that year ; the total quantities shall be broken down according to products for which a given rate of production aid has been fixed ; (b) not later than 1 5 April each year of : (i) the total quantity of dried figs from the current marketing year which have been processed and sold before 1 April of that year ; (ii) the total quantity of unprocessed dried figs and the total quantity of unsold processed dried figs in stock on 1 April of that year ; the quantities shall be broken down according to category ; (c) not later than 15 June each year of : (i) the total quantity of dried grapes from the current marketing year which have been processed and sold before 1 June of that year ; (ii) the total quantity of unprocessed dried grapes and the total quantity of unsold processed dried grapes in stock on 1 June of that year ; TITLE X Final provisions Article 20 Regulation (EEC) No 1530/78 is hereby repealed. However, it shall remain applicable until the begin ­ ning of the 1 984/85 marketing year for each product. Article 21 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1984/85 marketing year for each product. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1984. For the Commission Poul DALSAGER Member of the Commission